15 Ill. App. 2d 125 (1957)
145 N.E.2d 384
Donald E. Roop, Plaintiff-Appellant,
v.
Farmers Automobile Management Corporation, d/b/a The Farmers Automobile Insurance Association, an Inter-Insurance Exchange, Defendant-Appellee.
Gen. No. 11,102.
Illinois Appellate Court  Second District, First Division.
October 23, 1957.
Released for publication November 8, 1957.
*126 Dixon, Bales & Gunner (William R. Gunner, of counsel) for appellant.
Fearer & Nye (Gerald W. Fearer, of counsel) for appellee.
(Abstract of Decision.)
JUSTICE McNEAL delivered the opinion of the court.
Judgment affirmed.
Not to be published in full.